J-A16005-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    J. BRIAN O’NEILL, O’NEILL PROPERTIES            IN THE SUPERIOR COURT
    GROUP, L.P. AND CONSTITUTION DRIVE                        OF
    PARTNERS, LP                                         PENNSYLVANIA

                             Appellants

                        v.

    MAYA VAN ROSSUM, CARLA ZAMBELLI
    AND DELAWARE RIVERKEEPER
    NETWORK AND JOHN DOES 1 THROUGH
    10

                             Appellee                  No. 3066 EDA 2017


                Appeal from the Order Entered August 22, 2017
                In the Court of Common Pleas of Chester County
                     Civil Division at No(s): 2017-03836-MJ


BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                    FILED SEPTEMBER 06, 2018

        Appellants, J. Brian O’Neill, O’Neill Properties Group, L.P. (“OPG”), and

Constitution Drive Partners, LP (“CDP”), appeal from the trial court’s order

sustaining Appellees’, Maya van Rossum and Delaware Riverkeeper Network

(collectively referred to herein as “DRN”), preliminary objections and

dismissing Appellants’ complaint.1 We affirm.

        We briefly summarize the factual allegations set forth in Appellants’

complaint. Appellants represent that OPG is a leading real estate development

company, and CDP — an affiliate of OPG — remediates and redevelops
____________________________________________


1According to Appellants, they have discontinued their action against Carla
Zambelli. See Appellants’ Brief at 5 n.1.
J-A16005-18



abandoned or underutilized industrial sites. Complaint, 6/27/2017, at ¶¶ 11,

12. In 2005, CDP purchased a property in East Whiteland Township known as

the Bishop Tube site, a former industrial site upon which industrial buildings

and other vacant, dilapidated improvements remain standing. Id. at ¶¶ 13,

14.   From the 1950s through 1999, a variety of owners and operators

manufactured stainless steel tubes on the Bishop Tube site, which resulted in

the release of significant amounts of chlorinated solvents into the soil and

groundwater at the site, and such contamination remains there today. Id. at

¶¶ 14, 15. Further, the contamination in the groundwater has migrated off

the Bishop Tube site to the surrounding community. Id.

      To date, the Pennsylvania Department of Environmental Protection

(“PADEP”) has identified two potentially responsible parties — namely,

Johnson Matthey, Inc. and Whittaker Corporation (collectively referred to

herein as “PRPs”) — that it believes have liability to investigate and remediate

the contamination at and beyond the Bishop Tube site. Id. at ¶ 17. Although

the PRPs have conducted investigations at and beyond the Bishop Tube site,

they have never remediated any of the contamination, and deny that they

have any responsibility to do so. Id. When CDP acquired the site in 2005, it

entered into a Prospective Purchaser Agreement (“PPA”) with the PADEP, in

which the PADEP provided CDP with a covenant not to sue it in connection

with the contamination, as well as with contribution protection against third

party claims regarding the contamination. Id. at ¶ 18. In exchange, CDP

committed to performing certain remedial activities to Bishop Tube’s soils and

                                     -2-
J-A16005-18



agreed to cooperate with the PADEP.        Id.   CDP subsequently satisfied its

obligations under the PPA by installing an air sparging/soil vapor extraction

(“AS/SVE”) remediation system, operating it for a period of time, and paying

$10,000 to the PADEP. Id. In December of 2010, the PADEP confirmed by

letter that CDP satisfied all of its remedial obligations under the PPA. Id. In

January of 2014, however, the PADEP notified CDP by letter that the covenant

not to sue under the PPA was void due to damage caused by a salvage

contractor to the no-longer-used AS/SVE system in 2011. Id. at ¶ 19. CDP

disputes the PADEP’s position, believing that the covenant not to sue remains

in full force and effect, but the PADEP’s issuance of the letter was not

appealable. See id.

      In 2014, East Whiteland Township changed the zoning of the Bishop

Tube site from industrial to residential use, and specifically rezoned the

property as a Residential Revitalization District (“RRD”). Id. at ¶ 20. Before

this rezoning, CDP tried to market and redevelop the Bishop Tube site for

commercial purposes, but that attempt proved unsuccessful due to non-

environmental constraints. Id. at ¶ 21. In making this zoning decision, East

Whiteland Township also considered the need for additional residential

housing within the community, and recognized that CDP would construct such

housing with all safe and reasonable methods to prevent exposure to

contamination at the site. Id. As a result, CDP sought municipal approval to

construct a 228-residence townhome community on a portion of the Bishop

Tube site. Id. at ¶ 22.

                                     -3-
J-A16005-18



       Appellants further claim in their complaint that DRN has resisted

Appellants’ proposed soil clean up, remediation, and repurposing of the Bishop

Tube site, purportedly in an attempt to coerce East Whiteland Township and

the Commonwealth to impede Appellants’ efforts and spend millions of dollars

in public revenue to remediate the site and create a park. Id. at ¶ 23.2 To

accomplish this goal, DRN has allegedly engaged in a campaign of

misinformation, misleading residents and government officials to believe that

any improvements proposed by Appellants are dangerous due to the

contamination, and that improvements at the site pursuant to the RRD zoning

puts surrounding residents at a greater risk for exposure.        Id. at ¶ 24.

Specifically, DRN published and distributed a flier to the community that stated

that redevelopment of the site will “expose us to more of the toxins and put

200+ homes on the contaminated land!!!,” and “if this development happens

your community could be on the receiving end of more contamination as the

toxins make their way through our local waterways and water table.” Id. at

¶ 26. In addition, the flier represented that CDP planned to use “a $1 million

grant from the [PA]DEP ([o]ur tax money) to perform a ‘PARTIAL CLEAN-

UP’ of the Bishop Tube site,” and that the developer is refusing “to take

responsibility for full removal of the toxins at the site[.]”     Id. at ¶ 28

(emphasis in original; some internal quotation marks omitted).             DRN
____________________________________________


2 According to the complaint, Delaware Riverkeeper Network is a non-profit
corporation, and Ms. van Rossum is a citizen of Pennsylvania. Complaint at
¶¶ 4, 6. Based on our review of the record, we are not sure of the nature of
their relationship to one another.

                                           -4-
J-A16005-18



ostensibly published this false and misleading information to impede

Appellants’ business interests of improving the Bishop Tube site through their

clean-up efforts and the development of the townhouse community. Id. at ¶

27. Furthermore, Appellants allege Ms. van Rossum declared to a room of

200 people that Mr. O’Neill brushed up against her inappropriately, when no

such event occurred, in order to discredit Appellants’ efforts to improve the

property. Id. at ¶¶ 35, 36.

      On June 27, 2017, Appellants filed their complaint, raising claims

against DRN for defamation/commercial disparagement, tortious interference

with a contractual or business relation, and civil conspiracy. On July 26, 2017,

DRN filed preliminary objections to the complaint, advancing a variety of

arguments.    Thereafter, on August 14, 2017, Appellants filed preliminary

objections to DRN’s preliminary objections, wherein they claimed that DRN

improperly averred facts and attached documents not contained in the

complaint or record to their preliminary objections.          See Appellants’

Preliminary Objections to DRN’s Preliminary Objections, 8/14/2017, at 1-2.

On August 15, 2017, DRN filed a memorandum of law and a praecipe for

determination relating to its preliminary objections.

      On August 22, 2017, the trial court entered an order overruling

Appellants’ preliminary objections to DRN’s preliminary objections. On that

same day, it entered a separate order sustaining DRN’s preliminary objections,

and dismissing Appellants’ complaint.      In doing so, it explained that the

conduct by DNR described in Appellants’ complaint is protected by the Noerr-

                                     -5-
J-A16005-18



Pennington doctrine and that DRN is immune from Appellants’ tort claims.

See Trial Court Order Sustaining DRN’s Preliminary Objections, 8/22/2017, at

1 n.1.3   On September 13, 2017, Appellants filed a motion to vacate and

reconsider these orders, which the trial court denied on September 21, 2017.

       On September 21, 2017, Appellants filed a timely notice of appeal. That

same day, the trial court ordered Appellants to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and they timely

complied. The trial court subsequently issued a Rule 1925(a) opinion, in which

it determined that — in addition to immunity pursuant to the Noerr-

Pennington doctrine — DRN also has immunity from Appellants’ defamation

claim under the Environmental Immunity Act, 27 Pa.C.S. §§ 8301-8305. See

Trial Court Opinion (“TCO”), 10/23/2017, at 17.

       Presently, Appellants raise the following issues for our review:
          1. Did the trial court err by failing to follow the proper
             procedure for ruling on preliminary objections when it: (a)
             failed to permit briefing and argument on Appellants’
             [p]reliminary [o]bjections and to allow Appellants to make
             a substantive response to [DRN’s] improper [p]reliminary
             [o]bjections; (b) accepted as true all of [DRN’s] allegations
             in their improper “speaking demurrer” and failed to construe
             the [c]omplaint in the light most favorable to Appellants;
             and (c) accepted as dispositive the affirmative defenses
             raised by [DRN’s p]reliminary [o]bjections?

          2. Where [DRN’s p]reliminary [o]bjections improperly injected
             a First Amendment defense based on the Noerr-
____________________________________________


3 As discussed further infra, the Noerr-Pennington doctrine provides that
“an individual is immune from liability for exercising his First Amendment right
to petition the government.” Wawa, Inc. v. Alexander J. Litwornia &
Associates, 817 A.2d 543, 546 (Pa. Super. 2003) (citations omitted).

                                           -6-
J-A16005-18


            Pennington [d]octrine, which had nothing to do with
            Appellants’ defamation claim, was it error for the trial court
            to overrule Appellants’ [p]reliminary [o]bjections to [DRN’s
            p]reliminary [o]bjections?

         3. Where Appellants’ [c]omplaint properly pleaded a claim for
            common law defamation based on public statements by
            [DRN], was it error for the trial court to dismiss the
            [c]omplaint at the preliminary objection stage?

Appellants’ Brief at 4.

      At the outset, we acknowledge our standard of review:
      [O]ur standard of review of an order of the trial court overruling
      or granting preliminary objections is to determine whether the
      trial court committed an error of law. When considering the
      appropriateness of a ruling on preliminary objections, the
      appellate court must apply the same standard as the trial court.

      Preliminary objections in the nature of a demurrer test the legal
      sufficiency of the complaint.       When considering preliminary
      objections, all material facts set forth in the challenged pleadings
      are admitted as true, as well as all inferences reasonably
      deducible therefrom.       Preliminary objections which seek the
      dismissal of a cause of action should be sustained only in cases in
      which it is clear and free from doubt that the pleader will be unable
      to prove facts legally sufficient to establish the right to relief. If
      any doubt exists as to whether a demurrer should be sustained, it
      should be resolved in favor of overruling the preliminary
      objections.

Greenberg v. McGraw, 161 A.3d 976, 980 (Pa. Super. 2017) (citation

omitted; brackets in original).

      In their first issue, Appellants claim the trial court failed to follow proper

procedure in ruling on the parties’ preliminary objections.        To begin, they

argue that the trial court overruled their preliminary objections without giving

them an opportunity to brief or argue those objections. See Appellants’ Brief

at 16. Moreover, they insist that the trial court erred by then immediately



                                       -7-
J-A16005-18



sustaining DRN’s preliminary objections, without permitting Appellants to

respond substantively to them.          Id.    They also contend that DRN filed an

improper “speaking demurrer” by inappropriately including many “new factual

allegations” in support of its preliminary objections, which the trial court then

considered. Id. at 20.4        Finally, they assert that the trial court disregarded

the procedural requirement that affirmative defenses — such as immunity

from suit — must be raised in new matter to an answer, and not as preliminary

objections. Id. at 21-22.

       Appellants have not convinced us that such procedural deviations

require us to reverse the trial court’s decision and remand for further

proceedings.      Initially, Appellants complain that they did not have an

opportunity to brief or argue their preliminary objections, nor plead over to

DRN’s preliminary objections once their own objections were overruled.5 See

id. at 17-18. We view any such errors as harmless. The trial court dismissed

____________________________________________


4 Citing Black’s Law Dictionary, Appellants explain a “speaking demurrer” is a
“demurrer that cannot be sustained because it introduces new facts not
contained in the complaint.” Appellants’ Brief at 20 n.4 (quoting Black’s Law
Dictionary (10th ed. 2014)).

5 “A party has a right to file a preliminary objection raising any appropriate
defenses or objections which that party might have to an adverse party’s
preliminary objection.” Ambrose v. Cross Creek Condominiums, 602 A.2d
864, 866 (Pa. Super. 1992) (citations omitted); see also Chester Upland
School Dist. V. Yesavage, 653 A.2d 1319, 1324 n.8 (Pa. Cmwlth. 1994)
(“The proper method for challenging the propriety of a preliminary objection
is by a preliminary objection to a preliminary objection.”) (citation omitted).
Further, “[i]f the preliminary objections are overruled, the objecting party
shall have the right to plead over within twenty days after notice of the order
or within such other time as the court shall fix.” Pa.R.C.P. 1028(d).

                                           -8-
J-A16005-18



Appellants’ complaint based on its determination that “the conduct described

in the [c]omplaint is protected by the Noerr-Pennington [d]octrine and

[DRN is] immune from [Appellants’] tort claims.”             Trial Court Order,

8/22/2017, at 1 n.1 (emphasis added); see also id. (“Based upon the

allegations of the [c]omplaint, … the Noerr-Pennington [d]octrine

applies here to bar [Appellants’] claims.”) (emphasis added); TCO at 17-20

(determining that the Environmental Immunity Act applied based on the

allegations in Appellants’ complaint). Thus, Appellants’ preliminary objections

— in which they moved to strike improperly averred facts and extraneous

documents included in DRN’s preliminary objections, and objected to

Appellees’ preliminary objections for DRN’s failure to sign and attach a

verification in conformance with Pennsylvania Rule of Civil Procedure 10246 —

were not relevant to the trial court’s decision. Relatedly, Appellants’ claim

that they were not permitted to plead over to DRN’s preliminary objections is

also inconsequential as the trial court decided that the Noerr-Pennington

doctrine and Environmental Immunity Act applied based on the allegations

made by Appellants in their complaint.7 Thus, Appellants’ response to any


____________________________________________


6 Rule 1024 states, inter alia, that “[e]very pleading containing an averment
of fact not appearing of record in the action or containing a denial of fact shall
state that the averment or denial is true upon the signer’s personal knowledge
or information and belief and shall be verified.” Pa.R.C.P. 1024(a).

7 We also note that DRN’s preliminary objections based on the Noerr-
Pennington doctrine and Environmental Immunity Act were based on the



                                           -9-
J-A16005-18



facts not of record averred in DRN’s preliminary objections would have had no

effect on the trial court’s disposition, as the trial court did not even consider

such facts in its analysis.8

       Nevertheless, Appellants next claim that the trial court improperly relied

on factual averments made in DRN’s “speaking demurrer.” Appellants’ Brief

at 19. Despite Appellants’ contentions, we do not discern that the trial court

relied on any of the “new facts” asserted by DRN to dispose of DRN’s

preliminary objections. While Appellants point to “new facts” introduced by

DRN in its preliminary objections, see id. at 20-21, they do not cite to where

the trial court actually relied on these factual allegations in ruling on DRN’s

preliminary objections, id.
____________________________________________


legal insufficiency of Appellants’ pleading. See DRN’s Preliminary Objections,
7/26/2017, at 5-10.

8 Appellants also argue that “the trial court’s actions in eliminating the
opportunity for Appellants to respond in a meaningful manner to the merits of
[DRN’s p]reliminary [o]bjection[s] was clearly a violation of Appellants’ [d]ue
[p]rocess rights under the United States and Pennsylvania Constitutions.”
Appellants’ Brief at 19 (emphasis in original). However, even if the trial court
erred by not permitting Appellants to file a response, we see little value in
remanding this matter for them to do so now. The trial court has already
denied Appellants’ motion to vacate and reconsider, in which they argued in
their brief in support thereof that the trial court misapplied the Noerr-
Pennington doctrine. See Appellants’ Brief in Support of Motion to Vacate
and Reconsider, 9/15/2017, at 4-6. Further, we apply the same standard of
review as the trial court in reviewing preliminary objections in the nature of a
demurrer, and Appellants have had an opportunity to brief the relevant issues
before us. See Pittsburgh Nat. Bank v. Perr, 637 A.2d 334, 336 (Pa. Super.
1994) (“Our standard of review in an appeal from an order sustaining
preliminary objections in the nature of a demurrer is the same as that which
the trial court employs….”). Accordingly, we believe remanding this matter
on this basis would be futile and a waste of judicial resources.

                                          - 10 -
J-A16005-18



       Last, Appellants maintain that the trial court improperly ruled on the

merits of affirmative defenses raised in DRN’s preliminary objections. Id. at

21. They insist that “the trial court ignored the procedural requirement that

affirmative defenses are to be raised in new matter to an answer, and not as

preliminary objections.”        Id. (emphasis in original).       They say the sole

exception to that rule is where an affirmative defense is clear on the face of

the pleadings and, here, the immunity defense was not obvious on the face of

the complaint as the alleged defamatory communications occurred only

outside of any bona fide governmental proceedings. Id.

       We disagree.        This Court has regularly allowed litigants to raise

immunity defenses in preliminary objections where the opposing party lodged

no objections to such procedure.               “Immunity from suit is an affirmative

defense which must be pleaded in [n]ew [m]atter, not in preliminary

objections. However, where the defense is raised by preliminary objections

and this procedure is not objected to, the question of immunity from suit may

be decided.” Bloom v. Dubois Regional Medical Center, 597 A.2d 671,

675 n.4 (Pa. Super. 1991) (citations omitted).9             Our review of the record

indicates that Appellants did not object to DRN’s raising immunity defenses in

its preliminary objections, nor do they suggest that they did. Thus, we reject
____________________________________________


9 Accord Pollina v. Dishong, 98 A.3d 613, 617 n.3 (Pa. Super. 2014);
Richmond v. McHale, 35 A.3d 779, 782 (Pa. Super. 2012); Soto v.
Nabisco, Inc., 32 A.3d 787, 788 n.2 (Pa. Super. 2011); Heinrich v.
Conemaugh Valley Memorial Hosp., 648 A.2d 53, 57 (Pa. Super. 1994);
Mosley v. Observer Pub. Co., 619 A.2d 343, 344 n.1 (Pa. Super. 1993);
Preiser v. Rosenzweig, 614 A.2d 303, 305 (Pa. Super. 1992).

                                          - 11 -
J-A16005-18



this contention, and conclude that none of Appellants’ procedural arguments

warrant reversal.

       In their second issue, Appellants claim that “[t]he Noerr-Pennington

doctrine and the Environmental Immunity Act are inapposite based on the

facts of this case.”     Appellants’ Brief at 23 (unnecessary capitalization and

emphasis omitted).10          We begin by considering whether the Noerr-

Pennington doctrine applies.11

____________________________________________


10 We observe that Appellants’ argument section for their second issue does
not neatly align with the second issue set forth in their statement of the
questions involved. In their statement of the questions involved, Appellants
ask: “Where [DRN’s p]reliminary [o]bjections improperly injected a First
Amendment defense based on the Noerr-Pennington [d]octrine, which had
nothing to do with Appellants’ defamation claim, was it error for the trial
court to overrule Appellants’ [p]reliminary [o]bjections to [DRN’s
p]reliminary [o]bjections?” Appellants’ Brief at 4 (emphasis added).
However, in the argument section for their second issue, Appellants claim that
“the Noerr-Pennington immunity doctrine and Environmental Immunity Act
are inapposite based on the facts of this case,” and that “the trial court erred
by sustaining [DRN’s p]reliminary objections based on immunity defenses,
where no such immunity was appropriate.” Id. at 23, 25 (unnecessary
emphasis and capitalization omitted). We see these as different, albeit
somewhat interrelated, issues. For the reasons discussed already, the trial
court’s overruling Appellants’ preliminary objections did not affect its
determination that the Noerr-Pennington doctrine applied, as it found such
immunity was warranted based on the face of the complaint, not on new
factual allegations made by DRN in its preliminary objections. Thus, in our
opinion, whether the Noerr-Pennington doctrine applies based on the
allegations in the complaint is a separate issue from the overruling of
Appellants’ preliminary objections.

11Appellants’ Rule 1925(b) statement is rambling and confusing. Accord TCO
at 6, 6 n.6, 10 (noting that Appellants’ concise statement is “cumulative and
repetitive” and acknowledging that Appellants raised 16 alleged errors
therein). While we could arguably determine that Appellants have failed to



                                          - 12 -
J-A16005-18



       This Court has previously described the Noerr-Pennington doctrine as

follows:
       [T]he Noerr–Pennington doctrine, which originated with the
       United States Supreme Court’s holding in Eastern Railroad
       Presidents Conference v. Noerr Motor Freight, Inc., 365 U.S.
127, 81 S. Ct. 523, 5 L. Ed. 2d 464 (1961)(“Noerr”), and United
       Mine Workers v. Pennington, 381 U.S. 657, 85 S. Ct. 1585, 14
L. Ed. 2d 626 (1965)(“Pennington”), that an individual is immune
       from liability for exercising his First Amendment right to petition
       the government. Further, the Court held that there was immunity
       regardless of the defendants’ motivation in waging their
       campaigns, as it recognized that the right of individuals to petition
       the government “cannot properly be made to depend on their
       intent in doing so.” Noerr, 365 U.S. at 139, 81 S. Ct. 523. The
       Court made these rulings in an antitrust context.

       The principles of the Noerr–Pennington doctrine have been
       extended to provide defendants immunity from liability for civil
       conspiracy pursuant to the First Amendment.            NAACP v.
       Clairborne Hardware Co., 458 U.S. 886, 102 S. Ct. 3409, 73
L. Ed. 2d 1215 (1982) (First Amendment protected against a civil
       conspiracy claim by white merchants whose businesses were
       being boycotted); Brownsville Golden Age Nursing Home,
       Inc. v. Wells, 839 F.2d 155 (3d Cir. 1988) (defendants were
       immune from conspiracy liability for damages resulting from
       inducing official action to decertify a nursing home).

       One caveat to the Noerr–Pennington doctrine is the “sham”
       exception, which “emphasized that such immunity did not extend
       to ‘illegal and reprehensible practice[s] which may corrupt the …
       [administrative and] judicial proces[s],’ [California Motor
       Transport Co. v. Trucking Unlimited, 404 U.S. 508,] 513, 92
S. Ct. 609, 30 L. Ed. 2d 642 [(1972)], hearkening back to an earlier
       statement that antitrust immunity would not extend in lobbying
____________________________________________


preserve this issue by not raising it clearly and concisely in their Rule 1925(b)
statement, we decline to do so. See Pa.R.A.P. 1925(b)(4) (requiring, inter
alia, that the concise statement “set forth only those rulings or errors that the
appellant intends to challenge[;]” “concisely identify each ruling or error that
the appellant intends to challenge with sufficient detail to identify all pertinent
issues for the judge[;]” and “should not be redundant or provide lengthy
explanations as to any error”).

                                          - 13 -
J-A16005-18


     ‘ostensibly directed toward influencing governmental action [that]
     is a mere sham to cover what is actually nothing more than an
     attempt to interfere directly with the business relationships of a
     competitor.’ Noerr, supra, at 144, 81 S. Ct. 523. This line of
     cases thus establishes that while genuine petitioning is immune
     from antitrust liability, sham petitioning is not.” BE & K Const.
     Co. v. N.L.R.B., 536 U.S. 516, 122 S. Ct. 2390, 2396, 153 L. Ed. 2d
499 (2002).

     In Barnes Foundation v. Township of Lower Merion, 242 F.3d
151 (3d Cir. 2001), which reversed a district court’s denial of
     attorney’s fees to defendants who were sued under 42 U.S.C. §
     1985(3) for conspiring (on racial discrimination grounds) to
     deprive the Barnes Foundation (by means of zoning restrictions)
     equal protection of the law, the Third Circuit Court of Appeals
     wrote:
        Before we close our discussion of the Noerr–Pennington
        doctrine we hasten to add that persons contemplating
        bringing suits to stifle First Amendment activity should draw
        no comfort from this opinion because the uncertainty of the
        availability of a First Amendment defense when a plaintiff
        brings a civil rights case now has been dispelled. This point
        is of particular importance in land-use cases in which a
        developer seeks to eliminate community opposition to its
        plans as this opinion should make it clear that it will do so
        at its own peril.
242 F.3d at 162 (emphasis added); see also Gorman Towers,
     Inc. v. Bogoslavsky, 626 F.2d 607, 614-[]15 (8th Cir. 1980)
     (holding private citizen immune from section 1983 liability in
     zoning dispute).

Wawa, 817 A.2d at 546-47.

     Appellants appear to argue that the Noerr-Pennington doctrine does

not apply in the case sub judice for two main reasons. First, they maintain

that the immunity does not apply because their complaint “did not cite a

petition submitted by [DRN] to governmental bodies, nor did the [c]omplaint

take issue with any comments made in meetings with any governmental

bodies.” Appellants’ Brief at 23-24 (emphasis in original; footnote omitted).

                                   - 14 -
J-A16005-18



Rather, they say that their complaint “cited a [flier] distributed house-to-

house in a local residential community, and public statements in press

conferences and social media, that were alleged to have defamed Appellants.”

Id. at 24. In other words, they assert that DRN made the at-issue statements

outside of governmental proceedings and not to a governmental entity. Id.

at 10. Second, Appellants insist that DRN distributed false and misleading

information. More precisely, they contend that DRN “did not simply advocate

a different use for Bishop Tube. Instead, [it] blamed Appellants for polluting

Bishop Tube — which is totally false; for attempting to avoid a legal duty to

remediate the pollution — also false; and [it] stated that Appellants’

development of the site would expose local residents to additional pollution —

which is similarly a falsehood.”   Id.at 24. (emphasis in original; footnote

omitted).

      The only case Appellants discuss on appeal to support their position that

the Noerr-Pennington doctrine does not apply is Wawa. See Appellants’

Reply Brief at 9-10. In Wawa, the convenience store filed a complaint against

the appellees, raising claims of commercial disparagement, intentional

interference with actual and prospective contractual relationships, and civil

conspiracy. Wawa, 817 A.2d at 545. Wawa claimed that the appellees had

“engaged in a consolidated effort to disparage it in three locations targeted

for new convenience food markets dispensing gasoline in the Lehigh Valley

area — these were in proximity to [the appellees’ convenience] stores.” Id.

Specifically, Wawa “contended [the a]ppellees contacted at least one of the

                                    - 15 -
J-A16005-18



landowners to dissuade her from selling [land to Wawa] and disseminated a

videotape to local officials containing erroneous data that an excessive amount

of traffic would be generated by [Wawa’s] proposed convenience stores.” Id.

The appellees subsequently filed preliminary objections, arguing that their

alleged conduct was protected by, inter alia, the First Amendment. Id. The

trial court agreed and dismissed Wawa’s complaint.         Id.   On appeal, we

reversed and remanded the case for further proceedings, determining that the

appellees purportedly “proliferated false information aimed at interfering

directly with the business relationships of a competitor. This type of conduct

translates into a ‘sham’ of inaccurate information communicated to incite the

public.” Id. at 548 (citations omitted). Thus, this Court concluded that the

Noerr-Pennington doctrine did not protect the appellees given the

allegations in the complaint.    Id. (noting that such conduct “triggers the

‘sham’ exception to the Noerr-Pennington doctrine”).

      Appellants interpret Wawa as holding that “the Noerr-Pennington

doctrine does not apply to false public statements made outside of

governmental proceedings as part of a challenge to an application to a local

governmental agency.” Appellants’ Reply Brief at 9 (emphasis in original).

Thus, they claim that “[b]ecause the facts at issue here closely resemble those

presented in Wawa — alleged ‘protected’ activities petitioning government,

with collateral ‘sham’ activities disseminating false information publicly — this

Court must reverse the trial court’s dismissal of [Appellants’] complaint and

remand this case for further proceedings.” Id. at 10. We disagree.

                                     - 16 -
J-A16005-18



      Initially, we do not read Wawa as holding that the Noerr-Pennington

doctrine does not apply to false public statements made outside of

governmental proceedings. Instead, as discussed above, the Wawa Court

ascertained that the Noerr-Pennington doctrine did not provide immunity as

Wawa’s “pleadings paint [the a]ppellees as effectuating governmental

action directed at impeding the business affairs of a competitor. Such

conduct … triggers the ‘sham’ exception to the Noerr–Pennington doctrine.”

Wawa, 817 A.2d at 548 (emphasis added). The Wawa Court’s decision did

not center on the fact that the appellees made some of the at-issue statements

outside of governmental proceedings, specifically to a local landowner and

community groups.     Rather, we emphasized in reversing the trial court’s

decision that “we cannot say with certainty that no recovery is possible under

the law with the admission as true of the content of the complaint regarding

the dissemination of false information geared toward derailing [the a]ppellees’

competitor.” Id.   Thus, Appellants’ reliance on Wawa does not convince us

that the Noerr-Pennington doctrine would not protect DNR’s statements to




                                    - 17 -
J-A16005-18



community members for the mere reason that the statements were made

outside of formal government proceedings.12, 13

       Appellants also claim that the Noerr-Pennington doctrine does not

apply here because Appellants alleged that DNR’s statements were false and

meant to interfere with Appellants’ business interests, like in Wawa. See

____________________________________________


12We emphasize, again, that Appellants cite to only Wawa to support their
position that the Noerr-Pennington doctrine does not protect statements
made to the general public outside of any governmental proceedings. They
proffer no other authority, either binding or persuasive, to back this argument.

13  Further, the complaint in the case at bar indicates that DNR was
concurrently petitioning and attempting to influence the government while
making these statements to the community. In their complaint, Appellants
alleged that DNR has “resisted [Appellants’] proposed soil clean up,
remediation[,] and repurposing of the Bishop Tube [s]ite, in a thinly-veiled
attempt to coerce the [t]ownship and the Commonwealth to impede
[Appellants’] efforts and spend many millions of dollars of public revenue to
remediate the site and create a park.” Complaint at ¶ 23 (emphasis added);
see also id. at ¶ 24 (averring that DNR has “engaged in, and ha[s] conspired
to engage in[,] a campaign of misinformation that is designed to mislead, and
ha[s] misled, the residents of East Whiteland Township and other surrounding
townships, the officials of East Whiteland Township, and the officials of
the PADEP into believing that any improvements that are proposed by
[Appellants] will be dangerous because of the contaminants currently present
at the site”) (emphasis added); id. at ¶ 31 (“Delaware Riverkeeper Network
has also published documents on its website containing deceitful information
in an attempt to scare the residents and public officials of East Whiteland
Township into opposing the development of the Bishop Tube [s]ite….”)
(emphasis added). The allegedly defamatory flier — attached to Appellants’
complaint — also called for “urgent action[,]” and asked recipients to attend
a community meeting regarding the project. See id. at Exhibit A.

Additionally, DNR astutely points out that “communicating with and mobilizing
the public is a key element of petitioning the government. … To hold a person
is precluded from seeking the support of his or her neighbors when petitioning
the government would … create an exception to the protections of the Noerr-
Pennington [d]octrine that would swallow the rule.” DNR’s Brief at 22.

                                          - 18 -
J-A16005-18



Appellants’ Brief at 24; Appellants’ Reply Brief at 10. However, the trial court

observed that Appellants’ “characterization of the statements as false is belied

by the other allegations of Appellants’ [c]omplaint[,]” and we agree. TCO at

18. For instance, although Appellants alleged that DNR’s purpose in publishing

false and misleading information was to impede the business interests of

Appellants, see Complaint at ¶ 27, they simultaneously conceded that DNR

seeks to “spend many millions of dollars of public revenue to remediate the

site and create a park.” Id. at ¶ 23; see also id. at Exhibit A (“Environmental

[e]xperts highly recommend that this site be fully cleaned up and left as OPEN

SPACE!”). In addition, Appellants recognized in their complaint that “industrial

operations resulted in the release of significant amounts of chlorinated

solvents … to soil and groundwater at the [s]ite[,]” and that “the chlorinated

solvent contamination in groundwater has migrated significant distances

beyond the boundaries of the [s]ite, generally in a [n]ortheasterly direction.”

Id. at ¶¶ 14, 15. They acknowledged that “CDP plans to clean up the soils

above the water table at the site[,]” but that “any groundwater remediation

required at or beyond the [s]ite is not, and has never been[,] the legal

responsibility of CDP….” Id. at ¶¶ 28, 29; see also id. at ¶ 28 (“[T]he parties

that caused the contamination of the groundwater continue to bear the

responsibility for cleaning the contaminated groundwater under the site and

downstream….”).

      Accordingly, Appellants admit that they plan to conduct only a partial

cleanup of the site — namely to the soils above the water table — and, thus,

                                     - 19 -
J-A16005-18



the groundwater at the site, where the townhouses are planned to be built,

would remain contaminated. As a result, we do not consider DNR’s statements

that Appellants intended to conduct only a partial cleanup, and planned to

build over 200 homes on contaminated land, to be false. Similarly, because

the contaminated groundwater could continue to pollute surrounding areas, it

is not false that the community could be exposed to more toxins. Accord

TCO at 5 n.5 (“Anything less than full remediation of the site may potentially

increase contamination of the surrounding areas.”).
      We therefore do not view the allegations in the complaint as establishing

that DNR was sham petitioning and “proliferat[ing] false information aimed at

interfering directly with the business relationships of a competitor.” Wawa,
817 A.2d at 548.     As the trial court aptly discerned, “[t]hroughout the

[c]omplaint, Appellants note that [DNR] desire[s] the full remediation of the

site for purposes of constructing a public park on the land. Moreover, it is

clear from the pleadings that [DNR is] concerned about the spreading of

contaminated soil and groundwater throughout the community.” TCO at 16

(citation omitted). We agree, and do not view DNR’s conduct as a sham given

the allegations in the complaint detailing the environmental issues at play. As

such, we conclude that DNR has immunity pursuant to the Noerr-




                                    - 20 -
J-A16005-18


Pennington doctrine, and that the trial court did not err in dismissing

Appellants’ complaint.14

       Order affirmed.


       President Judge Emeritus Ford Elliott did not participate in the

consideration or decision of this case.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/6/18




____________________________________________


14 Given our disposition, we need not address the application of the
Environmental Immunity Act, nor Appellants’ third issue as to whether their
complaint made out a claim for common law defamation. We also need not
address Appellants’ allegation that Ms. van Rossum falsely stated that Mr.
O’Neill inappropriately brushed up against her, as Appellants develop no
argument with respect to this claim. See Commonwealth v. Thoeun Tha,
64 A.3d 704, 713 (Pa. Super. 2013) (“Failure to present or develop an
argument in support of a claim causes it to be waived.”) (citation omitted).

                                          - 21 -